PER CURIAM.
In case number 99-809, we reverse the order under review insofar as it grants Florida Rule of Civil Procedure 1.540 relief by vacating previous awards of attorney’s fees in a domestic action. In our judgment, the rule was improperly employed as a substitute for a timely appeal to correct a mistaken view of the law, which, without any affirmative impropriety by anyone, was shared by both parties and the court. Curbelo v. Ullman, 571 So.2d 443 (Fla.1990); Bortz v. Bortz, 675 So.2d 622 (Fla. 1st DCA 1996); Harrison v. La *519Placida Community Ass’n, 665 So.2d 1138 (Fla. 4th DCA 1996); Metropolitan Dade County v. Certain Lands upon which Assessments are Delinquent, 471 So.2d 191 (Fla. 3d DCA 1985).
In case number 99-808, however, we find no error in those aspects of the order below which denied the 1.540 motion. Accordingly, the order is affirmed in part and reversed in part and the cause is remanded with directions to deny the 1.540 motion in its entirety.